DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 17/061,611, filed on 10/02/2020. Claims 1-20 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	The preliminary amendment filed on 10/02/2020 has been entered, which cancels claims 21-60.

Priority

4.	Application 17/061,611, filed 10/02/2020 Claims Priority from Provisional Application 62/956,098, filed 12/31/2019.

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 04/19/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claim 7 recites the limitation “one or more suggested prices” and subsequently recites the phrase “the suggested prices.” The phrases “one or more suggested prices” and “the suggested prices” render the claim scope ambiguous because the claim shifts from singular “suggested price” to plural “suggested prices” rendering unclear whether the claim requires a single suggested price or a plurality of suggested prices. Furthermore, there is a lack of antecedent basis for the limitation “the suggested prices” in the claim, which renders this claim indefinite.  Appropriate correction is required.

9.	Claim 8 depends from claim 7, and is also rejected as indefinite due to dependency.

Claim Rejections - 35 USC § 101

10.	35 U.S.C. 101 reads as follows: 


11.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

12.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10), system (claims 11-16), and non-transitory computer-readable storage medium (claims 17-20) are directed to at least one potentially eligible category of subject matter (i.e., process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed identifying, determining, and determining steps, and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- obtaining, by a computing device of a ridesharing platform from a terminal device, a trip request for a rider, the trip request comprising an origin, a destination, and a price (The “obtaining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”  The “obtaining” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- identifying, by the computing device, a plurality of driver candidates to match with the trip request (The “identifying” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); 
- determining, by the computing device, an acceptance probability for each of the plurality of driver candidates to accept the trip request (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); 
- determining, by the computing device based on the plurality of determined acceptance probabilities, an estimated waiting time and an estimated matching probability for the trip request (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); and 
- transmitting at least one of the estimated waiting time and the estimated matching probability to the terminal device (The “transmitting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” Even if the “transmitting” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Considered together, these steps set forth an abstract idea of managing bidding-based ridesharing interactions involving a rider and driver, which falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claims 1, 11, and 17 recite the additional elements of a computing device of a ridesharing platform from a terminal device (claim 1); one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, and a terminal device (claim 11); and a terminal device (claim 17). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Even if the “transmitting” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. With respect to the “machine learning classifier” (claims 2-4, 12-13, and 18), even though these claims recite use of a machine learning classifier as one of the following models: Logistic Regression, Random Forest, and Deep Neural Network, the use of the model is recited at a high level, which is simply application of an algorithm. Even if the “machine learning classifier” was interpreted as more than an algorithm, the use of at least one model would be a general link to technology and it would simply apply the abstract idea at a high level of 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 11, and 17 recite the additional elements of a computing device of a ridesharing platform from a terminal device (claim 1); one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, and a terminal device (claim 11); and a terminal device (claim 17). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention  (Specification at paragraph [0042]: e.g., “The computing devices 104 and 106 may be implemented on or as various devices such as a mobile phone, tablet, server, desktop computer, laptop computer, etc.”). Therefore, the Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
With respect to the “transmitting” step, even if considered as an addition element, this step at most amounts to receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Next, when the “machine learning classifier” recited in claims 2-4, 12-13, and 18 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Additionally, when the “machine learning classifier” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective 
Dependent claims 2-10, 12-16, and 18-20 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claims 5/14 recite the limitation wherein the receiving the origin and the destination from the terminal device comprises: receiving the origin, the destination, and one or more trip configurations, and the determining one or more trip options is further based on the one or more trip configurations, and wherein the receiving one or more bidding prices for the one or more trip options from the terminal device comprises: receiving one or more updated trip configurations and the one or more bidding prices, which are details directly in support of the commercial ride-sharing transaction. Dependent claim 7 recites the limitation, further comprising: determining, by the computing device of the ridesharing platform based on the origin and the destination, (1) one or more suggested prices and (2) waiting times and matching probabilities corresponding to the suggested prices, which are details directly in support of the commercial ride-sharing transaction, and “determining” steps that can be performed mentally. The other dependent claims have been evaluated as well, but similar to dependent claims 5/7/14, recite details/steps that merely refine the same abstract ideas recited in the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



18.	Claims 1-6, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii et al., Pub. No.: US 2019/0236742 A1, [hereinafter Tomskii], in view of Gulati et al., Pub. No.: US 2021/0082077 A1, [hereinafter Gulati], in further view of Dutta et al., Pub. No.: US 2019/0206008 A1, [hereinafter Dutta].

As per claim 1, Tomskii teaches a computer-implemented method for ridesharing (paragraph 0005; “a method for requesting a ride service in a ride service system is provided”), comprising: 

obtaining, by a computing device of a ridesharing platform from a terminal device, a trip request for a rider, the trip request comprising an origin, a destination, and a price (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system [i.e., ridesharing platform], the ride request including a pickup location and a destination point specified by the passenger;…; enabling the passenger to set a specified fare by means of the passenger interface of the ride service system; paragraph 0019, discussing a system and method for requesting a ride service; paragraph 0020, discussing that the passenger device [i.e., terminal device] can operate an application for requesting ride services. A user interface of the application provides a user with an ability to specify a pickup location and a 

identifying, by the computing device, a plurality of driver candidates to match with the trip request (paragraph 0026, discussing that the components of the system can be combined to enable a service for matching passengers (users who operate on passenger devices 160) with drivers (users who operate on driver devices 170); paragraph 0036, discussing that FIG. 2 illustrates an example of the method for requesting a ride service in a ride service system and for matching drivers with passengers based on received data; paragraph 0042, discussing that the system sends the ride request to nearby drivers [i.e., identifying nearby drivers to send the ride request is considered to be identifying a plurality of driver candidates to match with the trip request]; FIG. 2, element 226, describes identifying a plurality of drivers; FIG. 10, illustrating an example of the user interface with driver bids that are displayed to the passenger).

Tomskii does not explicitly teach determining, by the computing device, an acceptance probability for each of the plurality of driver candidates to accept the trip request; determining, by the computing device based on the plurality of determined acceptance probabilities, an estimated waiting time and an estimated matching probability for the trip request; and transmitting at least one of the estimated waiting time and the estimated matching probability to the terminal device. Gulati in the analogous art of ridesharing systems teaches: 
determining, by the computing device, an acceptance probability for each of the plurality of driver candidates to accept the trip request (paragraph 0023, discussing systems and methods for integrating provider acceptance probability into transportation matching…The terms "acceptance probability" and "provider acceptance probability" refer to a likelihood of a transportation provider accepting a transportation request if the request is matched and sent to the transportation provider; paragraph 0031: “dynamic transportation matching system 400 may calculate an acceptance probability 404, for transportation request 102, for each provider device in the set of transportation provider devices 402”; paragraph 0033, discussing that dynamic transportation matching system 400 may calculate acceptance probabilities for each of provider devices. In one embodiment, dynamic transportation matching system 400 may determine a likelihood of each of provider devices accepting a match to transportation request 102 by comparing transportation request 102 with historical records of previous transportation requests sent to provider devices; paragraph 0057, discussing that the system described determines an acceptance probability, for the transportation request, for each provider device in the identified set of transportation provider devices; paragraphs 0024, 0051);

determining, by the computing device based on the plurality of determined acceptance probabilities, an estimated matching probability for the trip request (paragraph 0025, discussing that the systems and methods described may improve the likelihood of completing transportation requests by matching requests with transportation provider devices with high acceptance probabilities...Additionally, the systems and methods may account for potential requestors during matching and may provide more accurate initial estimated times of arrival for potential requestors during matching by reserving matched transportation providers. By incorporating provider acceptance probabilities into a matching scheme, the disclosed systems and methods may therefore improve the likelihood of providing automated transportation matches. By calculating conversion scores that indicate the likelihood of completing transportation for matched requests 

transmitting at least one of the estimated waiting time and the estimated matching probability to the terminal device (paragraph 0027, discussing that a requestor device 104 [i.e., terminal device] may include a graphical display with a map display region 112 displaying a visual representation of transportation request 102 and nearby provider devices 106(1)-(3). Additionally, an initial estimated time of arrival 116 (e.g., "1:46 PM") may be determined for projected request 100 and displayed by requestor device 104 as part of a currently selected offer 110 in an offer display region 114 of the graphical display. Furthermore, multiple modes of transportation may be presented as part of a mode selector region 108, with separate estimated times of arrival (e.g., "1:50 PM") calculated for each mode of transportation and displayed by requestor device 104 in offer display region 114…; paragraph 0028, discussing that an updated estimated time of arrival may be displayed as part of a match display region 202 on requestor device 104 [i.e., displaying a pick-up wait time as part of a match display region on the requestor device is considered to be transmitting the estimated waiting time to the terminal device] based on a location of matched provider device 106(2); paragraph 0031, discussing that dynamic transportation matching system 400 may also identify a set of transportation provider devices 402, which may include provider device 106. For example, dynamic transportation matching system 400 may identify active transportation provider devices within a geographical range of requestor device 104 and/or transportation request 102. In this example, the range of requestor device 104 may include a length of time, such as an estimated time of arrival from a provider device's location to the starting location of a transportation request [i.e., the length of time from a provider device's location to the 

Examiner notes that Gulati, in addition to Tomskii as cited above, also teaches:

identifying, by the computing device, a plurality of driver candidates to match with the trip request (paragraph 0023, discussing that a dynamic transportation matching system may identify multiple active transportation provider devices capable of accepting a transportation request. The disclosed systems and methods may then calculate an acceptance probability for each of the transportation provider devices by examining a historical record of matches for each transportation provider device; paragraph 0031, “dynamic transportation matching system 400 may also identify a set of transportation provider devices 402”; paragraph 0056, discussing that the dynamic transportation matching system may identify the set of transportation provider devices based on a requirement of the transportation request and/or a location of the set of transportation provider devices within a defined and/or dynamically determined area).

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Gulati is directed towards systems and methods for integrating provider acceptance probability into transportation matching. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Gulati because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Tomskii to include Gulati’s 

While the Tomskii-Gulati combination teaches an estimated waiting time (Gulati, at paragraph 0025), the Tomskii-Gulati combination does not explicitly teach that the estimated waiting time is determined based on the plurality of determined acceptance probabilities. However, Dutta in the analogous art of ridesharing systems teaches this concept. Dutta teaches: 

determining, by the computing device based on the plurality of determined acceptance probabilities, an estimated waiting time (paragraph 0027, discussing that the system manager uses the acceptance probability corresponding to a driver to determine an expected time-to-arrival for a ride request. More particularly, the probability that a driver assigned to a ride request will accept the request provides the complementary probability that the driver will reject the ride request and, therefore, the probability that the time between request and pickup will increase due to delays associated with the rejection. Therefore, a higher probability of acceptance results in a 

The Tomskii-Gulati combination describes features for transportation matching. Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Therefore they are deemed to be analogous as they both are directed towards ride-

As per claim 2, the Tomskii-Gulati-Dutta combination teaches the computer-implemented method of claim 1. Tomskii does not explicitly teach wherein the determining the acceptance probability of each of the plurality of driver candidates to accept the trip request comprises: determining the acceptance probability of each of the plurality of driver candidates to accept the trip request based on a machine-learning classifier, wherein the machine-learning classifier is trained to accept input comprising at least one of the following: the price, information of the driver candidate, and information of the rider, and generate output comprising the acceptance probability for the driver candidate to accept the trip request. However, Gulati in the analogous art of ridesharing systems teaches these concepts. Gulati teaches:

wherein the determining the acceptance probability of each of the plurality of driver candidates to accept the trip request comprises: determining the acceptance probability of each of the plurality of driver candidates to accept the trip request based on a machine-learning classifier (paragraph 0031, discussing that dynamic transportation matching system 400 may calculate an acceptance probability 404, for transportation request 102, for each provider device in the set of transportation provider devices 402. For example, dynamic transportation matching system 400 may determine acceptance probability 404, which indicates a likelihood that provider device 106 accepts transportation request 102 if matched. In this example, acceptance probability 404 may be calculated in a variety of ways, including but not limited to a naive algorithm, a machine learning model, a weighted model, or any other methods based on historical and current data [i.e., calculating an acceptance probability for each provider device based on a machine learning model is considered to be determining the acceptance probability of each of the plurality of driver candidates to accept the trip request based on a machine-learning classifier]. Past acceptance and/or decline rates may also be modeled with a combination of request, provider, requestor, and environmental factors to determine the factors with the greatest impact on predicting provider acceptance of a match, and these factors may subsequently be used to predict acceptance probability 404; paragraph 0075, discussing that ride services module 1508 may use the location data to identify providers who are geographically close to the requestor and/or who are otherwise a good match with the requestor. Ride services module 1508 may implement matching algorithms that score providers based on, e.g., preferences of providers and requestors; vehicle features, amenities, condition, and/or status; providers' preferred general travel direction and/or route, range of travel, and/or availability; requestors' origination and destination locations, time constraints, and/or vehicle feature needs; and any other pertinent information for matching requestors with providers. In some embodiments, ride services module 1508 may use machine-learning models for matching requestors and providers), wherein the machine-learning classifier is trained to accept input comprising at least one of the following: the price, information of the driver candidate, and information of the rider (paragraph 0031, discussing that acceptance probability 404 may be calculated in a variety of ways, including but not limited to a naive algorithm, a machine learning model, a weighted model, or any other methods based on historical 

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Gulati is directed towards systems and methods for integrating provider acceptance probability into transportation matching. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Gulati because the references are analogous art because they are both directed to 

While Gulati suggests generate output comprising the acceptance probability for the driver candidate to accept the trip request (paragraph 0032, discussing that the dynamic transportation matching system may select provider device based on a higher acceptance probability compared to other provider devices in the set of transportation provider devices…; paragraph 0033, discussing that dynamic transportation matching system 400 may determine acceptance probabilities based on one or more of the attributes described using a provider-specific evaluation function; paragraph 0038, discussing that dynamic transportation matching system 400 may determine acceptance probabilities 404(1)-(3) for provider devices 106(1)-(3) based on the route of transportation request 102 and features of routes of previous transportation requests, such as the starting location, the ending location, the amount of time taken, and/or the length of the route;  the Tomskii-Gulati combination does not explicitly teach  generate output comprising the acceptance probability for the driver candidate to accept the trip request. However, Dutta in the analogous art of ridesharing systems teaches this concept. Dutta teaches: 

generate output comprising the acceptance probability for the driver candidate to accept the trip request (paragraph 0085, discussing that the system manager 108 uses the trained machine learning model 504 to determine the acceptance probability of a driver identified as the first driver for a current ride request. In particular, the system manager 108 applies a set of features 502 associated with a current ride request to the trained machine learning model 504. In one or more embodiments, the set of features 502 comprises the same features used in training the machine learning model, except that the set of features 502 are associated with a current ride request. After applying the set of features 502, the trained machine learning model 504 outputs a probability of acceptance 506 for the first driver).

The Tomskii-Gulati combination describes features for transportation matching. Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati combination with Dutta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati combination to include Dutta’s feature for generating output comprising the acceptance probability for the driver candidate to accept the trip request, in the manner claimed, would serve the motivation of providing better ride request assignment optimization (Dutta at paragraph 0034), thereby allowing for more efficient 

As per claim 3, the Tomskii-Gulati-Dutta combination teaches the computer-implemented method of claim 2. Tomskii does not explicitly teach further comprising: training the machine-learning classifier based on a plurality of features of each of a plurality of historical trip requests, the plurality of features comprising at least one of the following: trip attributes of the historical trip request comprising a rider-specified price; information of a driver of the historical trip request; information of a rider of the historical trip request; and wherein each of the plurality of historical trip requests comprises a label indicating whether the historical trip request is accepted. However, Gulati in the analogous art of ridesharing systems teaches these concepts. Gulati teaches:

further comprising: training the machine-learning classifier based on a plurality of features of each of a plurality of historical trip requests, the plurality of features comprising at least one of the following: trip attributes of the historical trip request comprising a rider-specified price; information of a driver of the historical trip request; information of a rider of the historical trip request (paragraph 0031, discussing that dynamic transportation matching system 400 may calculate an acceptance probability 404, for transportation request 102, for each provider device in the set of transportation provider devices 402. For example, dynamic transportation matching system 400 may determine acceptance probability 404, which indicates a likelihood that provider device 106 accepts transportation request 102 if matched. In this example, acceptance probability 404 may be calculated in a variety of ways, including but not limited to a naive algorithm, a machine learning model, a weighted model, or any other methods based on historical and current data. Past acceptance and/or decline rates may also be modeled with a combination of request, at least one of the following: information of a driver of the historical trip request; information of a rider of the historical trip]; paragraph 0033, discussing that FIG. 5 is a block diagram of example acceptance probabilities determined using example historical records for multiple provider devices...In one embodiment, dynamic transportation matching system 400 may determine a likelihood of each of provider devices accepting a match to transportation request 102 by comparing transportation request 102 with historical records of previous transportation requests sent to provider devices. In this embodiment, historical records may include information on estimated times of arrival from a provider device's location at the time of a previous transportation request to a starting location of a previous transportation request, routes of previous transportation requests, requestor ratings, and/or modes of transportation used by the requestor [i.e., the information on estimated times of arrival from a provider device's location at the time of a previous transportation request to a starting location of a previous transportation request, routes of previous transportation requests, requestor ratings, and/or modes of transportation used by the requestor also suggests that the plurality of features comprise at least one of the following: information of a driver of the historical trip request; information of a rider of the historical trip]. In some embodiments, information about the route of a previous request may also include data about the starting location, the ending location, an amount of time taken, a general location of the entire route, an actual time of arrival, an idle time of provider devices prior to receiving previous transportation requests, or other relevant data. For example, the information may also include a distance traveled during a route, a comparison of predicted data with actual 

wherein each of the plurality of historical trip requests comprises a label indicating whether the historical trip request is accepted (paragraph 0036, discussing that historical records 502(1)-(3) may include statuses 518(1)-(6) indicating either provider devices accepting previous transportation requests and/or declining previous transportation requests [i.e., the historical records including statuses indicating either provider devices accepting previous transportation requests and/or declining previous transportation requests is considered to be the label indicating whether the historical trip request is accepted]. For example, status 518(1) of historical record 502(1) may indicate that previous transportation request 504(1) was accepted and fulfilled by provider device 106(1). In another example, status 518(5) of historical record 502(3) may indicate previous transportation request 504(5) was declined by provider device 106(3). Additionally, in this example, previous transportation request 504(6) may have been accepted but provider device 106(3) may have lapsed in fulfilling previous transportation request 504(6), such as by canceling after accepting or failing to provide transportation. In some examples, higher lapse rates and/or 

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Gulati is directed towards systems and methods for integrating provider acceptance probability into transportation matching. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Gulati because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Tomskii to include Gulati’s features for training the machine-learning classifier based on a plurality of features of each of a plurality of historical trip requests, the plurality of features comprising at least one of the following: trip attributes of the historical trip request comprising a rider-specified price; information of a driver of the historical trip request; information of a rider of the historical trip request; and wherein each of the plurality of historical trip requests comprises a label indicating whether the historical trip request is accepted, in the manner claimed, would serve the motivation of improving the likelihood of completing transportation requests by matching requests with transportation provider devices 

As per claim 4, the Tomskii-Gulati combination teaches the computer-implemented method of claim 2, but it does not explicitly teach further comprising: training the machine-learning classifier as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN). However, Dutta in the analogous art of ridesharing systems teaches this concept. Dutta teaches:

further comprising: training the machine-learning classifier as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN) (abstract: “the present disclosure relates assigning ride requests to providers based on the probability that a provider will accept the request. For example, one or more embodiments identify a first provider to assign the ride request. The system then generates a probability of acceptance for that provider.”; paragraph 0025, discussing that the system manager can determine the probability that the driver will accept the ride request using a trained machine learning model. For example, the system manager trains a machine learning model using training data that includes sets of features associated with past ride requests that were accepted or rejected; paragraph 0081, discussing that the system manager trains a machine learning model to determine an acceptance probability using a set of features associated with past ride requests. In one or more embodiments, the machine learning model comprises a gradient boosted decision tree classifier. 

The Tomskii-Gulati combination describes features for transportation matching. Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati combination with Dutta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati combination to include Dutta’s feature for training the machine-learning classifier as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN), in the manner claimed, would serve the motivation of providing better ride request assignment optimization (Dutta at paragraph 0034), thereby allowing for more efficient and effective matching of ride requests with drivers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Tomskii-Gulati-Dutta combination teaches the computer-implemented method of claim 1. Tomskii further teaches wherein the obtaining a trip request comprises:  receiving the origin and the destination from the terminal device (paragraph 0005, discussing 

determining, by the computing device of the ridesharing platform based on the origin and the destination, one or more trip options (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system [i.e., ridesharing platform], the ride request including a pickup location and a destination point specified by the passenger; paragraph 0034, discussing that the bidding dispatcher 140 handles driver requests with its bids 171 and saves an order ID, a bid price, an ETA and driver request time-stamp to the database 121. The passenger may accept the bid 371, decline or ignore it. The bidding dispatcher 140 can then provide driver selection results to the service interface 110 and the application manager 120. The bidding dispatcher 120 can also provide the selected driver data to the passenger devices 160, so that the passenger can be notified about the arrangement. If the bid 171 is accepted, the bidding dispatcher 140 sends an accept response 172 to the driver device 170…An accepted driver can be assigned for the order, while other drivers can be informed that the order is taken through the service interface 110; paragraph 0048, discussing that FIG. 6 illustrates an example of the user interface that is displayed to a passenger that attempts to request a ride for a fare that is lower than the minimum fare for this location. In this example of an 

transmitting the one or more trip options to the terminal device (paragraph 0013, discussing that FIG. 6 illustrates an example of the user interface with recommendations of other taxi services; paragraph 0048, discussing that FIG. 6 illustrates an example of the user interface that is displayed to a passenger that attempts to request a ride for a fare that is lower than the minimum fare for this location. In this example of an embodiment, a passenger is provided with an explanatory text 611 and current fares 610 of other taxi services [i.e., displaying to the passenger fares of a plurality of taxi services suggests transmitting the one or more trip options to the terminal device]. A passenger can select any other service provider and the application will transmit him/her to the third-party service application); and 

receiving one or more bidding prices for the one or more trip options from the terminal device (paragraph 0005, discussing enabling the passenger to set a specified fare by means of the passenger interface of the ride service system after receiving the average fare and the recommended fare data; enabling the passenger to raise the specified fare by means of the passenger interface of the ride service system; receiving, by the ride service system, the specified fare set by the passenger; paragraph 0019, discussing that as a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare; paragraph 0045, discussing that the order submission form 310 can consist of inputs of a pickup location, a 

Examiner notes that Gulati, in addition to Tomskii as cited above, also teaches:

transmitting the one or more trip options to the terminal device (paragraph 0027, discussing that multiple modes of transportation may be presented as part of a mode selector region 108, with separate estimated times of arrival calculated for each mode of transportation and displayed by requestor device 104 in offer display region 114; FIG. 1, element 114, illustrating multiple trip options).

As per claim 6, the Tomskii-Gulati-Dutta combination teaches the computer-implemented method of claim 5. Tomskii further teaches wherein the receiving the origin and the destination from the terminal device comprises: receiving the origin, the destination, and one or more trip configurations, and the determining one or more trip options is further based on the one or more trip configurations (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger…; paragraph 0020, discussing that the passenger device [i.e., terminal device] can operate an application for requesting ride services. A user interface of the application provides a user with an ability to specify a pickup location and a destination point [i.e., the pickup location is considered to be the origin, and the destination point is considered to be the destination]; paragraph 0028, discussing that the service interface can receive a pickup location and a destination point from one or more passenger devices over the network; paragraph 0045, discussing that  the order submission form can consist of inputs of a pickup location, a destination location, a fare, additional information for a driver. When a user interacts with the form, the form can be expanded so that the user can specify 

wherein the receiving one or more bidding prices for the one or more trip options from the terminal device comprises: receiving one or more updated trip configurations and the one or more bidding prices (paragraph 0005, discussing enabling the passenger to set a specified fare by means of the passenger interface of the ride service system after receiving the average fare and the recommended fare data; enabling the passenger to raise the specified fare by means of the passenger interface of the ride service system; paragraph 0019, discussing that as a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare; paragraph 0029, discussing that the ride request data can include data indicating a GPS location of the passenger device, user ID data, a fare set by the passenger and ride request details (e.g. a pickup location, destination and additional information); paragraph 0039, discussing that when fares are calculated, the fare calculation component can calculate the average fare and the recommended fare of the ride. The recommended fare can be calculated based on the average fare and some percentage, which can be set on server as a parameter…These calculated values can be translated to the passenger device 160. In some cases, a passenger is still able to change the recommended fare and set his own fare; paragraph 0045, discussing that  the order submission form can consist of inputs of a pickup location, a destination location, a fare, 

Claims 11 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 11 Tomskii teaches a system comprising one or more processors and one or more non- transitory computer-readable memories coupled to the one or more processors (paragraph 0006, discussing that a ride service system is provided, comprising a processor, a machine-readable medium connected to the processor for communication. The machine-readable medium stores programmed a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations (paragraph 0006, discussing that a ride service system is provided, comprising a processor, a machine-readable medium connected to the processor for communication. The machine-readable medium stores programmed instructions for requesting a ride service in the ride service system, upon execution of which by the processor, the method for requesting a ride service is implemented; paragraph 0007, discussing that the machine-readable medium, which stores programmed instructions for requesting a ride service, is provided, upon execution of which by the processor, the method for requesting a ride service in a ride service system is implemented).

Claims 12 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

19.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomskii in view of Gulati, in view of Dutta, in further view of Stinchcombe et al., Pub. No.: US 2009/0265205 A1, [hereinafter Stinchcombe].

As per claim 7, the Tomskii-Gulati-Dutta combination teaches the computer-implemented method of claim 1. Tomskii further teaches further comprising: determining, by the computing device of the ridesharing platform based on the origin and the destination, (1) one or more suggested prices (paragraph 0019, discussing that the system is able to provide a passenger with a recommended fare [i.e. one or more suggested prices]; paragraph 0046, discussing that FIG. 4 illustrates an example of the user interface in the state awaiting for a recommended fare of the order form. The user can specify a pickup location and a destination point. After that the application sends a request to get the recommended fare for the ride; paragraph 0047, discussing that FIG. 5 illustrates an example of the user interface when the system provided the recommended fare 510. In this example the recommended fare can be set in the fare input and the average fare 511 is shown above this input. A user is free to change the fare to any value he/she wants; paragraph 0039).

Tomskii does not explicitly teach determining (2) waiting times and matching probabilities corresponding to the suggested prices. Gulati in the analogous art of ridesharing systems teaches:

determining (2) waiting times and matching probabilities (paragraph 0027, discussing that a requestor device 104 may include a graphical display with a map display region 112 displaying a visual representation of transportation request 102 and nearby provider devices. Additionally, an initial estimated time of arrival 116 may be determined for projected request 100 and displayed by requestor device 104 as part of a currently selected offer 110 in an offer display region 114 of the graphical display. Furthermore, multiple modes of transportation may be presented as part of a mode selector region 108, with separate estimated times of arrival [i.e., the different estimated times of arrival suggest pick-up waiting times] calculated for each mode of transportation and displayed by requestor device 104 in offer display region 114…; paragraph 0028, discussing that active request 200 may be sent to provider device 106(2) and an updated estimated time of arrival may be displayed as part of a match display region 202 on requestor device 104 based on a 
Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Gulati is directed towards systems and methods for integrating 

While the Tomskii-Gulati-Dutta combination teaches determining waiting times and matching probabilities, it does not explicitly teach that waiting times and matching probabilities correspond to the suggested prices. However, Stinchcombe in the analogous art of resource allocation systems teaches this concept. Stinchcombe teaches:

determining (2) waiting times and matching probabilities corresponding to the suggested prices (paragraph 0063, discussing that statistical techniques are used to estimate wait times to enable users to choose, for example based on how critical it is to the user that the service be obtained within a particular time, how high a bid the user should submit to meet the user's needs and what degree of certainty the user requires…A representation of the wait time versus bid 

The Tomskii-Gulati-Dutta combination describes features for transportation matching. Stinchcombe is directed towards systems and methods for allocating acquired resources. Therefore they are deemed to be analogous as they both are directed towards resource allocation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta combination with Stinchcombe because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta combination to include Stinchcombe’s feature for determining waiting times and matching probabilities corresponding to the suggested prices, in the manner claimed, would serve the motivation of enabling a consuming user to see the effect on anticipated wait time of increasing or decreasing a bid amount, or conversely to determine quickly an amount the user should bid to achieve a desired and/or tolerable wait time (Stinchcombe at paragraph 0063); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

20.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomskii in view of Gulati, in view of Dutta, in view of Stinchcombe, in further view of Liu, Pub. No.: US 2017/0308819 A1, [hereinafter Liu].

As per claim 8, the Tomskii-Gulati-Dutta-Stinchcombe combination teaches the computer-implemented method of claim 7. Tomskii further teaches wherein the one or more suggested prices comprise at least one of the following: an average price, a suggested price that minimizes waiting time, a lowest price with a matching probability threshold (paragraph 0028, discussing that the service interface 110 can receive a pickup location and a destination point from one or more passenger devices over the network. For example, data can be received from a user device when a user launches or operates the application…The fare calculation component may request data on fares through third-party service API if available...After receiving data on fares, the fare calculation component 150 can calculate an average fare [i.e., the average fare is considered to be the average price]. After the calculations the application manager 120 can provide it to the end-user through the chain of the service interface 110 and the user interface over the network 105; paragraph 0039, discussing that when fares are calculated, the fare calculation component 150 can calculate the average fare and the recommended fare of the ride).

While the Tomskii-Gulati-Dutta-Stinchcombe combination teaches wherein the one or more suggested prices comprise an average price, the Tomskii-Gulati-Dutta-Stinchcombe combination does not explicitly teach that the one or more suggested prices are learned from a plurality of historical trips. However, Liu in the analogous art of travel coordinating systems teaches this concept. Liu teaches:

wherein the one or more suggested prices are learned from a plurality of historical trips (paragraph 0003, discussing that a travel coordination system allows a rider to request a trip with a flexible departure time. The rider can specify parameters for the trip, such as a pick-up location, a trip destination, a target trip price, and a departure timeframe for the trip; paragraph 0004, discussing that responsive to receiving a trip request from the rider, the travel coordination system generates an estimate of the trip price for a trip requested in a trip request. The travel coordination system may generate the trip price estimate using models of the trip price; paragraph 0028, discussing that the trip price estimation module uses models of the trip price to generate a trip 

The Tomskii-Gulati-Dutta-Stinchcombe combination describes features for transportation matching. Liu is directed towards a travel coordination system. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta-Stinchcombe combination with Liu because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta-Stinchcombe combination to include Liu’s feature for including suggested prices learned from a plurality of historical trips, in the manner claimed, would serve the motivation of making it more convenient for a rider to avoid times when the trip price might be higher than the rider would be willing to pay for the trip (Liu at paragraph 0007); and .

21.	Claims 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii in view of Gulati, in view of Dutta, in further view of DaCosta et al., Pub. No.: US 2019/0251496 A1, [hereinafter DaCosta].

As per claim 9, the Tomskii-Gulati-Dutta combination teaches the computer-implemented method of claim 1. Tomskii further teaches wherein the price comprises a bidding price input by the rider (paragraph 0005, discussing enabling the passenger to set a specified fare by means of the passenger interface of the ride service system after receiving the average fare and the recommended fare data; receiving, by the ride service system, the specified fare set by the passenger; paragraph 0019, discussing that as a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare; paragraph 0045, discussing that a fare for the ride can be set by a passenger [i.e., the fare set by the passenger is considered to be the bidding price input by the rider], e.g., a passenger can decide how much money he/she can spend on the ride).

Tomskii does not explicitly teach the method further comprises: obtaining, by the computing device of the ridesharing platform, a plurality of trips matched during a period based on bidding prices in a region; determining, by the computing device of the ridesharing platform based on the plurality of obtained trips, a regional bidding price for the region; generating, by the computing device of the ridesharing platform, a bidding-price heatmap based on a plurality of regional bidding prices; and transmitting, by the computing device of the ridesharing platform, the bidding-price heatmap to a plurality of driver's computing devices. Gulati in the analogous art of ridesharing systems teaches: 

the method further comprises: obtaining, by the computing device of the ridesharing platform, a plurality of trips matched during a period  (paragraph 0033, discussing that  FIG. 5 is a block diagram of example acceptance probabilities determined using example historical records for multiple provider devices. As shown in FIG. 5, dynamic transportation matching system 400 of FIG. 4 may calculate acceptance probabilities for each of provider devices. In one embodiment, dynamic transportation matching system 400 may determine a likelihood of each of provider devices accepting a match to transportation request 102 by comparing transportation request 102 with historical records of previous transportation requests sent to provider devices…Information about the route of a previous request may also include data about the starting location, the ending location, an amount of time taken, a general location of the entire route (e.g., a geographical region or predefined region of service), an actual time of arrival, an idle time of provider devices prior to receiving previous transportation requests, or other relevant data. For example, the information may also include a distance traveled during a route, a comparison of predicted data with actual data, a time of day of a transportation request, a previous location of a provider device…; paragraph 0035, discussing that historical records may include a number of other active provider devices, such as numbers of other provider devices 514(1) and 514(2), and/or a number of other active requestor devices, such as number of other requestor devices 516, within the range of provider devices 106(1)-(3) at the time of the requests [i.e., period]. In this embodiment, a number of active provider devices and/or requestor devices within a geographical area may indicate a transportation matching density of a location, which may impact acceptance probabilities or a likelihood of cancelation from requestor devices; paragraph 0036, discussing that historical records may include statuses indicating either provider devices accepting previous transportation requests and/or declining previous transportation requests. For example, status of 

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Gulati is directed towards systems and methods for integrating provider acceptance probability into transportation matching. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Gulati because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying Tomskii to include Gulati’s feature for obtaining a plurality of trips matched during a period, in the manner claimed, would serve the motivation of improving the likelihood of completing transportation requests by matching requests with transportation provider devices with high acceptance probabilities (Gulati at paragraph 0025), or in the pursuit of enabling higher system utilization and, thereby providing, increased efficiency, reduced latency, and improved overall user experiences for both providers and requestors (Gulati at paragraph 0053); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Tomskii-Gulati-Dutta combination does not explicitly teach the method further comprises: obtaining, by the computing device of the ridesharing platform, a plurality of trips  based on bidding prices in a region; determining, by the computing device of the ridesharing platform based on the plurality of obtained trips, a regional bidding price for the region; generating, by the computing device of the ridesharing platform, a bidding-price heatmap based on a plurality of regional bidding prices; and transmitting, by the computing device of the ridesharing platform, the bidding-price heatmap to a plurality of driver's computing devices. However, DaCosta in the analogous art of ridesharing systems teaches these concepts. DaCosta teaches:

the method further comprises: obtaining, by the computing device of the ridesharing platform, a plurality of trips matched during a period based on bidding prices in a region (paragraph  0067, discussing that at least one historical heat map can be at least one variation of at least one heat map of the invention that can be compiled from at least one statistical variable of including but not limited to at least one past filtered conveyance service offering in conjunction with corresponding conveyance data. At least one historical heat map of the present invention can show past supply, past demand, at least one past statistical variable, or a combination thereof; paragraph 0153, discussing that said plurality of conveyance service requests includes at least one ride-hail service request, at least one ride-share service request, at least one car-share service request…; paragraph 0188, discussing that the at least one historical heat map is compiled from said at least one statistical variable of all or some of past said plurality of conveyance service requests in conjunction with corresponding conveyance data [i.e.,  obtaining all past said plurality of conveyance service requests is considered to be obtaining a plurality of trips matched during a period based on bidding prices in a region – as set forth above in paragraph 0153, the service requests include ride-share requests], all or some of past said plurality of filtered conveyance service requests in conjunction with corresponding conveyance data, all or some of past said at least one preferred conveyance service request in conjunction with corresponding conveyance data, said at least one representative preference, or a combination thereof; 

determining, by the computing device of the ridesharing platform based on the plurality of obtained trips, a regional bidding price for the region (paragraph 0595, discussing that at least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric or at least one other conveyance service metric relating to at least one service provider, at least one good supplier, or the like. At least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric or at least one other conveyance service metric relating to at least one conveyance industry segment; paragraph 0613, discussing that at least one predictive heat map can utilize at least one neural network or the like. As a non-limiting example, at least one predictive heat map can utilize machine learning technology or the like...As a non-limiting example, at least one predictive heat map can be used by at least one representative or at least one conveyance client to find at least one potential upcoming area with elevated pricing [i.e., identifying a potential upcoming area with elevated pricing suggests determining a regional bidding price for the region]; paragraphs 0618, 0970);

generating, by the computing device of the ridesharing platform, a bidding-price heatmap based on a plurality of regional bidding prices (paragraph 0970, discussing that filtered conveyance service offerings in conjunction with corresponding conveyance data can be transmitted from a central server to an application by way of at least one link. An application can then compile a heat map displaying, for example, elevated pricing metrics of filtered conveyance service offerings as distinguishable shades of color on a heat map. A heat map can be compiled on an application by combining a geographical map relating to the real time or near real time geographical location of a conveyance client with conveyance data relating to, for example, elevated pricing metrics of filtered conveyance service offerings. Conveyance data relating to the elevated pricing metrics of filtered conveyance service offerings can be positioned on a heat map  relating to corresponding geographical locations contained therein...; paragraphs 0188, 0595 0972); and 

transmitting, by the computing device of the ridesharing platform, the bidding-price heatmap to a plurality of driver's computing devices (paragraph 0026, discussing that the preferred conveyance service request 15A can be visually identifiable compared to the filtered conveyance service requests 14A, 14B, 14C and 14D…At least one different icon, symbol, color, shade, or visual can be used to identify individual filtered conveyance service requests 14A, 14B, 14C and 14D...For example, in this non-limiting figure, icons displaying a person are ride service requests from the ride-hail industry segment…; paragraph 0027, discussing that FIG. 5 relates to a preferred example of one non-limiting aspect of the invention as a combination of a dynamic map 11 and a heat map 12 where at least one representative can benefit from the present invention. A combination of a dynamic map 11 and a heat map 12 can be used by at least one representative to analyze or evaluate on both a micro and macro level view of at least one conveyance industry segment (i.e., ridesharing industry) and then secure or obtain the preferred 

The Tomskii-Gulati-Dutta combination describes features for transportation matching. DaCosta is directed towards systems and methods for managing ride requests. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta combination with DaCosta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta combination to include DaCosta’s feature for obtaining a plurality of trips matched during a period based on bidding prices in a region; determining, based on the plurality of obtained trips, a regional bidding price for the region; 

Claims 15 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.

22.	Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii in view of Gulati, in view of Dutta, in view of DaCosta, in further view of Marueli et al., Pub. No.: US 2017/0293925 A1, [hereinafter Marueli].

As per claim 10, the Tomskii-Gulati-Dutta-DaCosta combination teaches the computer-implemented method of claim 9. Tomskii further teaches determining a normalized price based on the bidding price of the obtained trip, a travel time of the obtained trip, a waiting time of the obtained trip, and a pick-up distance of the obtained trip (paragraph 0019, discussing a system and method for requesting a ride service and for saving money on rides on the basis of a passenger's price offer and bidding. As a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare [i.e., recommending a fare based on the fare set by the passenger suggests determining a normalized price based on a bidding price of 

The Tomskii-Gulati-Dutta combination does not explicitly teach wherein the determining the regional bidding price for the region comprises: for each of the plurality of trips matched during the period in the region, determining a normalized price; and determining the regional bidding price as an average of the normalized prices of the plurality of trips. DaCosta in the analogous art of ridesharing systems teaches:

wherein the determining the regional bidding price for the region comprises: for each of the plurality of trips matched during the period in the region, determining a normalized price (paragraph 0026, discussing that the preferred conveyance service request 15A can be visually identifiable compared to the filtered conveyance service requests 14A, 14B, 14C and 14D…For example, in this non-limiting figure, icons displaying a person are ride service requests from the ride-hail industry segment…; paragraph 0595, discussing that at least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can for example show at least one pricing metric or relating to at least one service provider. At least one heat map can be used to analyze or evaluate at least one area on at least one geographical map that can 

The Tomskii-Gulati-Dutta combination describes features for transportation matching. DaCosta is directed towards systems and methods for managing ride requests. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

While the Tomskii-Gulati-Dutta-DaCosta combination teaches determining the regional bidding price for the region, it does not explicitly teach that determining the regional bidding price for the region comprises: for each of the plurality of trips matched during the period in the region, determining the regional bidding price as an average of the normalized prices of the plurality of trips. However, Marueli in the analogous art of fleet management systems teaches this concept. Marueli teaches:

wherein the determining the regional bidding price for the region comprises: for each of the plurality of trips matched during the period in the region, determining the regional bidding price as an average of the normalized prices of the plurality of trips (paragraph 0137, discussing that a surge cap for a transportation request is determined by multiplying a surge multiplier of a zone that includes the pickup location by an average cost of transportation requests having a pickup 

Examiner notes that Marueli, in addition to Tomskii as cited above, also teaches:

determining a normalized price based on a travel time of the obtained trip, and a pick-up distance of the obtained trip (paragraph 0082, discussing that when the user requests a pickup at location, the center points of each zone are used as the reference locations in the equation above. Thus, backend server computes a distance from location 418 to the center of zone 404a. Backend server 302 also computes a distance from location 418 to the center point of zone 404b. As before, the price for each zone is weighted according to the user's distance from the center of that zone; paragraph 0128, discussing that FIG. 8 depicts an example portion of a user interface that may be displayed by a passenger computing device. Interface 800 displays a surge multiplier and a surge cap associated with a transportation request. The user interface may be displayed to a passenger in connection with a request for transportation made by the passenger. For example, the user interface may be displayed in response to the passenger submitting one or more parameters (e.g., a pickup location and/or a destination location) associated with a transportation request to the backend server 302; paragraph 0140, discussing that a surge cap for a 

The Tomskii-Gulati-Dutta-DaCosta combination describes features for transportation matching. Marueli is directed towards a system and method for fulfilling passenger requests for transportation. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Gulati-Dutta-DaCosta combination with Marueli because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform providing ride-sharing services), and because modifying the Tomskii-Gulati-Dutta-DaCosta combination to include Marueli’s feature for determining the regional bidding price as an average of the normalized prices of the plurality of trips, in the manner claimed, would serve the motivation of improving the integrity of processed and communicated data of devices of the transportation system (Marueli at paragraph 0017); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claims 16 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	 Yehuda et al., Pub. No.: US 2016/0307288 A1 – describes a mobile application and system for effecting transportation based on location, vehicle type and fare. further describes that via a mobile application GUI, a user may bid or offer a fare in real-time, and a driver may counter-offer and/or accept the user's bid in real-time.
B.	Stamp et al., Pub. No.: US 2014/0222618 A1 – describes a system and method for bidding.
C.	Pan et al., Pub. No.: US 2019/0325374 A1 – describes determining an acceptance probability for a driver (see paragraph 0049: “Acceptance probability generating component 402 may generate an acceptance probability score 414 based on the driver data 408. Acceptance probability score 414 may be a measure of the probability that the driver would be able to accept the job request, based on the driver data 408.”).
D.	Vora et al., Pub. No.: US 2020/0175632 A1 – describes a method for dynamically selecting transportation options to present to a transportation requestor device based on current transportation network conditions and transportation requestor device history.

F.	Backof, II et al., Pub. No.: US 2015/0242772 A1 – describes a real-time summary  to view activity hotspots in tracked areas. 
G.	Duan, Yubin, Ning Wang, and Jie Wu. "Optimizing order dispatch for ride-sharing systems." 2019 28th International Conference on Computer Communication and Networks (ICCCN). IEEE, 2019 – describes optimization of an order dispatch system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683